                 Case 2:20-cr-00135-RSL Document 19 Filed 08/25/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8 UNITED STATES OF AMERICA,

 9                                 Plaintiff,              Case No. MJ20-526

10          v.                                             DETENTION ORDER

11 JESSIE N. CRUZ,

12                                 Defendant.

13          The Court, having conducted a detention hearing pursuant to Title 18 U.S.C. § 3142(f),

14 and based upon the factual findings and statement of reasons for detention hereafter set forth,

15 finds that no condition or combination of conditions which the defendant can meet will

16 reasonably assure the appearance of the defendant as required and the safety of any other person

17 and the community.

18         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

19          (1)     Defendant has been charged by complaint with count 3: possession of fentanyl

20 with intent to distribute, count 4: possession of heroin with intent to distribute, count 5:

21 possession of firearms in furtherance of a drug trafficking crime. Defendant has no prior criminal

22 convictions for felony offenses. The Court received information about defendant s personal

23 history, residence, family or community ties, employment history, financial status, health, and



     DETENTION ORDER - 1
               Case 2:20-cr-00135-RSL Document 19 Filed 08/25/20 Page 2 of 2




 1 substance use. The defendant is viewed as a risk of nonappearance based on her history of

 2 failure to appear, substance abuse, and lack of employment. The defendant is viewed as a risk of

 3 danger based on her substance abuse and the nature of the offense.

 4          It is therefore ORDERED:

 5          (1)     Defendant shall be detained pending trial and committed to the custody of the

 6 Attorney General for confinement in a correctional facility separate, to the extent practicable,

 7 from persons awaiting or serving sentences, or being held in custody pending appeal;

 8            (2)   Defendant shall be afforded reasonable opportunity for private consultation with

 9 counsel;

10          (3)     On order of a court of the United States or on request of an attorney for the

11 Government, the person in charge of the correctional facility in which Defendant is confined

12 shall deliver the defendant to a United States Marshal for the purpose of an appearance in

13 connection with a court proceeding; and

14          (4)     The Clerk shall direct copies of this order to counsel for the United States, to

15 counsel for the defendant, to the United States Marshal, and to the United States Pretrial Services

16 Officer.

17          DATED this 25th day of August, 2020.

18

19                                                         PAULA L. MCCANDLIS
                                                           United States Magistrate Judge
20

21

22

23



     DETENTION ORDER - 2
